


HERTZ GLOBAL HOLDINGS, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN


Article I
Purpose


Hertz Global Holdings, Inc. has established this stock incentive plan to foster
and promote its long-term financial success. Capitalized terms have the meaning
given in Article XI.


Article II
Powers of the Board


Section 2.1    Power to Grant Awards. The Board shall select Employees to
participate in the Plan. The Board shall also determine from time to time
whether and the terms under which, Eligible Directors (or classes or categories
of Eligible Directors) may receive Director Share Awards. The Board shall
determine the terms of each Award, consistent with the Plan. Notwithstanding the
foregoing, the Compensation Committee of the Board may determine the specific
number of Common Shares to be offered and/or Options to be granted to an
individual Employee or Eligible Director, in each case otherwise consistent with
the terms of the Plan.


Section 2.2    Administration. The Board shall be responsible for the
administration of the Plan. The Board may prescribe, amend and rescind rules and
regulations relating to the administration of the Plan, provide for conditions
and assurances it deems necessary or advisable to protect the interests of the
Company and make all other determinations necessary or advisable for the
administration and interpretation of the Plan. Any authority exercised by the
Board under the Plan shall be exercised by the Board in its sole discretion.
Determinations, interpretations or other actions made or taken by the Board
under the Plan shall be final, binding and conclusive for all purposes and upon
all persons.


Section 2.3    Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Plan may be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities, and
any determination, interpretation or other action taken by such committee shall
have the same effect hereunder as if made or taken by the Board.


Article III
Shares Subject to Plan


Section 3.1    Number. The maximum number of shares of Common Shares that may be
issued under the Plan or be subject to Awards may not exceed 25,000,000 shares.
The shares of Common Shares to be delivered under the Plan may consist, in whole
or in part, of authorized but unissued Common Shares that are not reserved for
any other purpose.


Section 3.2    Canceled, Terminated or Forfeited Awards. If any Award or portion
thereof is for any reason forfeited, canceled or otherwise terminated without
exercise, the




--------------------------------------------------------------------------------




Common Shares subject to such Award or portion thereof shall again be available
for grant under the Plan.


Section 3.3    Adjustment in Capitalization. In the event of any Common Share
dividend, stock split or share combination or any recapitalization, merger,
consolidation, exchange of shares, liquidation or dissolution of the Company or
other similar transaction affecting the Common Shares, the Board shall make an
equitable and proportionate anti-dilution adjustment to offset any resultant
change in the pre-share price of the Common Shares and preserve the intrinsic
value of Options and any other Awards granted under the Plan. Such mandatory
adjustment may include a change in any or all of (a) the number and kind of
Common Shares which thereafter may be awarded or optioned and sold under the
Plan (including, but not limited to, adjusting any limits on the number and
types of Awards that may be made under the Plan), (b) the number and kind of
Common Shares subject to outstanding Awards, and (c) the grant, exercise or
conversion price with respect to any Award. In addition, the Board may make
provisions for a cash payment to a Participant or a person who has an
outstanding Award. The number of Common Shares subject to any Award shall be
rounded to the nearest whole number. Any such adjustment shall be consistent
with sections 424, 409A and 162(m) of the Code to the extent the Awards subject
to adjustment are subject to such sections of the Code.
Article IV
Stock Purchase


Section 4.1    Awards and Administration. The Board may offer and sell Common
Shares to Participants at such time or times as it shall determine, the terms of
which shall be set forth in a Subscription Agreement.


Section 4.2    Minimum Purchase Price. Unless otherwise determined by the Board,
the purchase price for any Common Shares to be offered and sold pursuant to this
Article IV shall not be less than the Fair Market Value on the Grant Date.


Section 4.3    Payment. Unless otherwise determined by the Board, the purchase
price with respect to any Common Shares offered and sold pursuant to this
Article IV shall be paid in cash or other readily available funds simultaneously
with the closing of the purchase of such Common Shares.
Article V
Terms of Options


Section 5.1    Grant of Options. The Board may grant Options to Participants at
such time or times as it shall determine. Options granted pursuant to the Plan
will not be "incentive stock options" as defined in the Code unless otherwise
determined by the Board. Each Option granted to a Participant shall be evidenced
by an Option Agreement that shall specify the number of Common Shares that may
be purchased pursuant to such Option, the exercise price at which a Common Share
may be purchased pursuant to such Option, the duration of such Option (not to
exceed the tenth anniversary of the Grant Date), and such other terms as the
Board shall determine.






--------------------------------------------------------------------------------




Section 5.2    Exercise Price. The exercise price per Common Share to be
purchased upon exercise of an Option shall not be less than the Fair Market
Value on the Grant Date.


Section 5.3    Vesting and Exercise of Options. Options shall become vested or
exercisable in accordance with the vesting schedule or upon the attainment of
such performance criteria as shall be specified by the Board on or before the
Grant Date. Unless otherwise determined by the Board or the Compensation
Committee on or before the Grant Date, one fifth of the Options shall vest and
become exercisable on each of the first, second, third, fourth and fifth
anniversaries of the Grant Date. The Board or the Compensation Committee may
accelerate the vesting or exercisability of any Option, all Options or any class
of Options at any time and from time to time.


Section 5.4    Payment. The Board shall establish procedures governing the
exercise of Options, which procedures shall generally require that prior written
notice of exercise be given and that the exercise price (together with any
required withholding taxes or other similar taxes, charges or fees) be paid in
full in cash, cash equivalents or other readily-available funds at the time of
exercise. Notwithstanding the foregoing, on such terms as the Board may
establish from time to time following a Public Offering (i) the Board may permit
a Participant to tender any Common Shares such Participant has owned for at
least six months and one day for all or a portion of the applicable exercise
price or minimum required withholding taxes and (ii) the Board may authorize the
Company to establish a broker-assisted exercise program. In connection with any
Option exercise, the Company may require the Participant to furnish or execute
such other documents as it shall reasonably deem necessary to (a) evidence such
exercise, (b) determine whether registration is then required under the U.S.
federal securities laws or similar non-U.S. laws or (c) comply with or satisfy
the requirements of the U.S. federal securities laws, applicable state or
non-U.S. securities laws or any other law. As a condition to the exercise of any
Option before a Public Offering, a Participant shall enter into a Subscription
Agreement.
Article VI
Termination of Employment


Section 6.1    Expiration of Options Following Termination of Employment. Unless
otherwise determined by the Board on or before the Grant Date, if a
Participant's employment with the Company and its Subsidiaries terminates, such
Participant's Options shall be treated as follows:


(a)any unvested Options shall terminate effective as of such termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period); provided that if the Employee's employment with the
Company is terminated in a Special Termination (i.e., by reason of the
Employee's death or Disability), any unvested Options held by the Employee shall
immediately vest as of the effective date of such Special Termination;


(b)except in the case of a termination for Cause, vested Options shall remain
exercisable through the earliest of (i) the normal expiration date, (ii) 60 days
after the Participant's termination of employment (determined without regard to
any statutory or




--------------------------------------------------------------------------------




deemed or express contractual notice period) (iii) 180 days in the case of a
Special Termination or a retirement at normal retirement age or later) and (iv)
any cancellation pursuant to Section 7.1; and


(c)in the case of a termination for Cause, any and all Options held by such
Participant (whether or not then vested or exercisable) shall terminate
immediately upon such termination of employment.


Section 6.2    Certain Rights upon Termination of Employment Prior to a Public
Offering. Each Subscription Agreement shall provide that the Company and the
Initial Investors shall have successive rights prior to a Public Offering to
purchase all or any portion of a Participant's Common Shares upon any
termination of employment (determined without regard to any statutory or deemed
or express contractual notice period), at such time and at a purchase price per
share equal to the Fair Market Value as of the date specified in the
Subscription Agreement (or, if the Participant's employment termination
qualifies as a termination for Cause, for a purchase price per share equal to
the lesser of (i) the Fair Market Value as of the date specified in the
Subscription Agreement and (ii) such Participant's per share purchase price),
minus any applicable exercise price. The Board may provide in a Subscription
Agreement that following a Participant's Special Termination, retirement at or
after normal retirement age or termination of employment by the Company or its
Subsidiaries without Cause in each case prior to a Public Offering, such
Participant may require the Company to repurchase all (but not less than all) of
such Participant's Common Shares (but excluding any shares acquired on exercise
of an Option), at such time and at a purchase price per share equal to the Fair
Market Value as of the date specified in the Subscription Agreement, subject to
the Company having the ability to do so under the terms of its financing
agreements.
Article VII
Change in Control


Section 7.1    Accelerated Vesting and Payment. Except as otherwise provided in
this Article VII, and unless otherwise provided in the Award Agreement, upon a
Change in Control each Option, whether vested or unvested, shall be canceled in
exchange for a payment in an amount or with a value equal to the excess, if any,
of the Change in Control Price over the exercise price for such Option.


Section 7.2    Alternative Options. No cancellation, acceleration or other
payment shall occur with respect to any Option if the Board reasonably
determines in good faith, prior to the occurrence of a Change in Control, that
such Option shall be honored or assumed, or new rights substituted therefor
following the Change in Control (such honored, assumed or substituted award, an
"Alternative Award"), provided that any Alternative Award must:


(a)give the Participant who held such Option rights and entitlements
substantially equivalent to or better than the rights and terms applicable under
such Option, including, but not limited to, an identical or better exercise and
vesting schedule, identical or better timing and methods of payment and, if the
Alternative Award or the securities underlying it are not publicly-traded,
identical or better rights following a




--------------------------------------------------------------------------------




termination of employment to require the Company or the acquiror in such Change
in Control to repurchase the Alternative Award or securities underlying such
Alternative Award; and


(b)have terms such that if, within two years following a Change in Control, a
Participant's employment is involuntarily or constructively terminated (other
than for Cause), such Alternative Award shall immediately vest in full and such
Participant shall receive a cash payment equal to the excess (if any) of the
fair market value of the stock subject to the Alternative Award on the date of
surrender over the price that such Participant would be required to pay to
exercise such Alternative Award or shall have an immediate right to exercise
such Alternative Award and receive shares that are then publicly-traded.


Section 7.3    Limitation of Benefits. If, whether as a result of accelerated
vesting, the grant of an Alternative Award or otherwise, a Participant would
receive any payment, deemed payment or other benefit as a result of the
operation of Section 7.1 or Section 7.2 that, together with any other payment,
deemed payment or other benefit a Participant may receive under any other plan,
program, policy or arrangement, would constitute an "excess parachute payment"
under section 280G of the Code, then, notwithstanding anything in this Plan to
the contrary, the payments, deemed payments or other benefits such Participant
would otherwise receive under Section 7.1 or Section 7.2 shall be reduced to the
extent necessary to eliminate any such excess parachute payment and such
Participant shall have no further rights or claims with respect thereto. If the
preceding sentence would result in a reduction of the payments, deemed payments
or other benefits a Participant would otherwise receive in more than an
immaterial amount, the Company will use its commercially reasonable best efforts
to seek the approval of the Company's shareholders in the manner provided for in
section 280G(b)(5) of the Code and the regulations thereunder with respect to
such reduced payments or other benefits (if the Company is eligible to do so),
so that such payments would not be treated as "parachute payments" for these
purposes (and therefore would cease to be subject to reduction pursuant to this
Section 7.3).


Article VIII
Director Share Awards


The Board may provide for the grant of Director Share Awards to Eligible
Directors (or categories or classes of Eligible Directors) on such terms as the
Board shall determine from time to time, including as part of the retainer or
other fees payable to an Eligible Director, or as part of an arrangement that
permits the deferral of payment of such fees, on a mandatory or elective basis,
into the right to receive Common Shares and distributions thereon in the future
or a cash payment measured by reference to the value therof.


Article IX
Authority to Vary Terms or Establish Local Jurisdiction Plans


The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features from




--------------------------------------------------------------------------------




those otherwise provided for in the Plan, if and to the extent the Board
determines necessary or appropriate to permit the grant of awards that are best
suited to further the purposes of the Plan and to comply with applicable
securities laws in a particular jurisdiction or provide terms appropriately
suited for Employees in such jurisdiction in light of the tax laws of such
jurisdiction while being as consistent as otherwise possible with the terms of
Awards under the Plan; provided that this Article IX shall not be deemed to
authorize any increase in the number of Common Shares available for issuance
under the Plan set forth in Section 3.1.


Article X
Amendment. Modification, and Termination of the Plan


The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time. No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on the number of shares covered by
such Awards). Shareholder approval of any such amendment, modification,
termination or suspension shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.


Article XI
Definitions


Section 11.1    Definitions. Whenever used herein, the following terms shall
have the respective meanings set forth below:


"Affiliate'' shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
Investors. For these purposes, "control" (including the terms "controlled by"
and "under common control with") means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.


"Alternative Award" has the meaning given in Section 7.2.


"Award" shall mean an Option, Director Share Award or an offer and sale of
Common Shares pursuant to Article IV, in each case granted pursuant to the terms
of the Plan.


"Award Agreement" means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.


"Board" means the Board of Directors of the Company.






--------------------------------------------------------------------------------




"Carlyle Investors'' means, collectively, (i) Carlyle Partners IV, L.P., (ii)
CEP II Participations S.àr.1., (iii) CP IV Co-investment, L.P., and (iv) CEP II
U.S. Investments, L.P.


"Cause" means, unless otherwise provided in the Award Agreement, any of the
following: (i) the Participant's commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or a comparable classification in a jurisdiction that does not use these
terms); (ii) the Participant's engaging in any conduct that constitutes an
employment disqualification under applicable law; (iii) the Participant's
willful or grossly negligent failure to perform his or her employment-related
duties for the Company and its Subsidiaries; (iv) the Participant's material
violation of any Company policy as in effect from time to time; (v) the
Participant's engaging in any act or making any statement that impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Company or its Subsidiaries; (vi) the Participant's
material breach of any Award Agreement, employment agreement, or noncompetition,
nondisclosure or nonsolicitation agreement to which the Participant is a party
or by which the Participant is bound or (vii) the Participant's engaging in any
conduct injurious or detrimental to the Company or its any of its Subsidiaries.
The determination as to whether "Cause" has occurred shall be made by the Board,
which shall have the authority to waive the consequences under the Plan of the
existence or occurrence of any of the events, acts or omissions constituting
"Cause." A termination for Cause shall be deemed to include a determination
following a Participant's termination of employment for any reason that the
circumstances existing prior to such termination for the Company or one of its
Subsidiaries to have terminated such Participants employment for Cause.


"CDR Investors" means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., o-Investor L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel
Fund VII, L.P.


"Change in Control" means the first to occur of the following events after the
Effective Date:


(i)the acquisition by any person, entity or "group" (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the
combined voting power of the Company's then outstanding voting securities, other
than any such acquisition by the Company, any of its Subsidiaries, any employee
benefit plan of the Company or any of its Subsidiaries, or by the Investors, or
any Affiliates of any of the foregoing;


(ii)the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;




--------------------------------------------------------------------------------






(iii)within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the "Incumbent Directors ") shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election to the Board by a majority of the Incumbent Directors
then still in office shall be deemed to be an Incumbent Director for purposes of
this clause (iii); or


(iv)the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.


Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.


"Change in Control Price" means the price per Common Share offered in
conjunction with any transaction resulting in a Change in Control. If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.


"Code" means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.


"Common Shares" means the Common Stock, par value U S. $.01 per share, of the
Company.


"Company" means Hertz Global Holdings, Inc., a Delaware corporation, and any
successor thereto.


"Compensation Committee" means the Compensation Committee of the Board of
Directors of the Company.


"Director Share Award" means an award pursuant to Article VIII to an Eligible
Director of Common Shares, a right to receive Common Shares or a payment
measured by reference thereto and distributions thereon.


"Disability" means, unless otherwise provided in an Award Agreement, a
Participant's long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board. The Board's reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.


"Effective Date" has the meaning given in Section 12.12.


"Eligible Director" means a member of the Board other than an employee or
officer of




--------------------------------------------------------------------------------




the Company or any of its Subsidiaries.
"Employee" means any executive, officer or other employee of the Company or any
Subsidiary.


"Fair Market Value" means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Shares as determined in good faith by the Board. In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Shares that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation). The determination
of Fair Market Value will not give effect to any restrictions on transfer of the
Common Shares or take into account any control premium, but shall be determined
taking into account the fact that such shares would represent a minority
interest in the Company and are illiquid. Following a Public Offering, "Fair
Market Value" shall mean, as of any date of determination, the mid-point between
the high and the low trading prices for such date per share of Common Shares as
reported on the principal stock exchange on which the shares of Common Shares
are then listed.


"Grant Date" means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.


"Initial Investors" means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.


"Investors" means collectively (i) Initial Investors (ii) TC Group L.L.C. (which
operates under the trade name The Carlyle Group), (iii) Clayton, Dubilier &
Rice, Inc.,
(iv) Merrill Lynch Global Partners, Inc., (v) any Affiliate of any thereof,
including any investment fund or vehicle managed, sponsored or advised by any
thereof, (vi) any successor in interest to any thereof.


"Key Employee" means a "key employee" as defined in Section 416(i) of the Code,
without regard to paragraph (5) thereof.


"Merrill Lynch Investors" means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P. Share.


''Option" means the right granted pursuant to the Plan to purchase one Common
Share


"Option Agreement" means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by




--------------------------------------------------------------------------------




the Board from time to time for such purpose.
"Participant" means any Employee or Eligible Director who is granted an Award.


"Person" means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.


"Plan" means this Hertz Global Holdings, Inc. Stock Incentive Plan.


"Public Offering" means the first day as of which (i) sales of Common Shares are
made to the public in the United States pursuant to an underwritten public
offering of the Common Shares led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the Board has
determined that shares of the Common Shares otherwise have become
publicly-traded for this purpose.


"Special Termination" means a termination by reason of the Participant's death
or Disability.


"Subscription Agreement" means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.


"Subsidiary" means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.


Section 11.2    Gender and Number. Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.


Article XII
Miscellaneous Provisions


Section 12.1    Nontransferability of Awards. Except as otherwise provided
herein or as the Board may permit on such terms as it shall determine, no Awards
granted under the Plan may be sold, transferred, pledged, assigned, hedged,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant's
Lifetime by such Participant only (or, in the event of the Participant's
Disability, such Participant's legal representative). Following a Participant's
death, all rights with respect to Awards that were outstanding at the time of
such Participant's death and have not terminated shall be exercised by his
designated beneficiary or by his estate in the absence of a designated
beneficiary.


Section 12.2    Tax Withholding. The Company or the Subsidiary employing a
Participant shall have the power to withhold up to the minimum statutory
requirement, or to require such Participant to remit to the Company or such
Subsidiary, an amount sufficient to




--------------------------------------------------------------------------------




satisfy all U.S. federal, state, local and any non-U.S. withholding tax or other
governmental tax, charge or fee requirements in respect of any Award granted
under the Plan.


Section 12.3    Beneficiary Designation. Pursuant to such rules and procedures
as the Board may from time to time establish, a Participant may name a
beneficiary or beneficiaries (who may be named contingently or successively) by
whom any right under the Plan is to be exercised in case of such Participant's
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form reasonably prescribed by the Board, and will be
effective only when filed by the Participant in writing with the Board during
his lifetime.


Section 12.4    Delivery of Financial Statements to Participants. Each year the
Company will provide the Company's annual financial statements to the
Participants.


Section 12.5    Limitation on Number of Outstanding Options. At no time shall
the total number of shares of Common Shares issuable upon exercise of all
outstanding Options and the total number of shares of Common Shares provided for
under any bonus or similar plan or agreement of the Company exceed 30%, as
calculated in accordance with the conditions and exclusions of California Code
of Regulations, Title 10, Ch. 3, Section 260.140.45, of the securities
outstanding at the time the calculation is made.


Section 12.6    No Guarantee of Employment or Participation. Nothing in the Plan
or in any agreement granted hereunder shall interfere with or limit in any way
the right of the Company or any Subsidiary to terminate any Participant's
employment or retention at any time, or confer upon any Participant any right to
continue in the employ or retention of the Company or any Subsidiary. No
Employee or Eligible Director shall have a right to be selected as a Participant
or, having been so selected, to receive any Awards.


Section 12.7    No Limitation on Compensation; No Imp act on Benefits. Nothing
in the Plan shall be construed to limit the right of the Company or any
Subsidiary to establish other plans or to pay compensation to its Employees or
Eligible Directors, in cash or property, in a manner that is not expressly
authorized under the Plan. Except as may otherwise be specifically and
unequivocally stated under any employee benefit plan, policy or program, no
amount payable in respect of any Award shall be treated as compensation for
purposes of calculating a Participant's rights under any such plan, policy or
program. The selection of an Employee as a Participant shall neither entitle
such Employee to, nor disqualify such Employee from, participation in any other
award or incentive plan.


Section 12.8    No Voting Rights. Except as otherwise required by law, no
Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company's
stockholders until such time as the shares of Common Shares underlying such
Awards have been issued, and then, subject to the voting restrictions contained
in the Subscription Agreement.


Section 12.9    Requirements of Law. The granting of Awards and the issuance of
shares of Common Shares pursuant to the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities




--------------------------------------------------------------------------------




exchanges as may be required. No Awards shall be granted under the Plan, and no
Common Shares shall be issued under the Plan, if such grant or issuance would
result in a violation of applicable law, including U.S. federal securities laws
and any applicable state or non-U.S. securities laws.
Section 12.10    Freedom of Action. Nothing in the Plan or any Award Agreement
evidencing an Award shall be construed as limiting or preventing the Company or
any Subsidiary from taking any action that it deems appropriate or in its best
interest (as determined in its sole and absolute discretion) and no Participant
(or person claiming by or through a Participant) shall have any right relating
to the diminishment in the value of any Award as a result of any such action.


Section 12.11    Unfunded Plan: Plan Not Subject to ERISA.
The plan is an unfunded plan
and Participants shall have the status of unsecured creditors of the Company.
The Plan is not intended to be subject to the Employee Retirement Income and
Security Act of 1974, as amended.


Section 12.12    Term of Plan. The original plan became effective as of February
15, 2006. This Plan shall be effective as of May 15, 2008 (the "Effective Date"
) and shall continue in effect, unless sooner terminated pursuant to Article X,
until February 15, 2016. The provisions of the Plan shall continue thereafter to
govern all outstanding Awards.


Section 12.13    Governing Law. The Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.




